36 F.3d 1103
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James L. COCHRANE, Defendant-Appellant.
No. 94-55354.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1994.*Decided Sept. 22, 1994.

Before:  SNEED, WIGGINS and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
James L. Cochrane appeals the district court's denial of his petition for relief under 28 U.S.C. Sec. 2255.  Cochrane claims he was denied the effective assistance of counsel at trial and on appeal.  He argues that the district court erred by concluding that he was barred from litigating the alleged deficiencies of his trial counsel in a section 2255 petition because he had already done so on direct appeal.  We have jurisdiction under 28 U.S.C. Sec. 2255 and we affirm.


3
We review de novo the district court's denial of a petition for relief under 28 U.S.C. Sec. 2255.   Grady v. United States, 929 F.2d 468, 470 (9th Cir.1991).


4
Cochrane correctly points out that a district court in a collateral proceeding has the discretion to consider arguments decided adversely to a defendant on direct appeal.   See Walter v. United States, 969 F.2d 814, 816 (9th Cir.1992).  We conclude, however, that the district court did not abuse its discretion by withholding reconsideration in this case.  See id.   We reject Cochrane's other claims for the reasons set forth in the district court's order.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3